DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 3 of Satou et al U.S. Patent No. 11,128,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader than the claims in Satou et al U.S. Patent No. 11,128,806.

Regarding claim 1 Satou et al U.S. Patent No. 11,128,806 discloses of applicant’s a camera system (claim 1, camera system) comprising: an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; and a control circuit, wherein the imaging device captures the second image in a first frame period, and the control circuit determines, based on the second image captured in the first frame period, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period (claim 1,an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures in a frame period, (claim 2) wherein the imaging device captures the first image in a first frame period and that captures the second image in a second frame period following the first frame period, (claim 3) further comprising a control circuit that determines, based on the second image, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a third frame period following the second frame period where the applicant’s claimed whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period is performed by Patent No. 11,128,806 by capturing an image by the normal exposure or capture an image by the multiple exposure in a third frame period following the second frame period).

Regarding claim 7 Satou et al U.S. Patent No. 11,128,806 discloses of applicant’s a camera system (claim 1, camera system) comprising: an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; and a control circuit, wherein the imaging device captures the first image in a first frame period, and the control circuit determines, based on the first image captured in the first frame period, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period (claim 1,an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures in a frame period, (claim 2) wherein the imaging device captures the first image in a first frame period and that captures the second image in a second frame period following the first frame period, (claim 3) further comprising a control circuit that determines, based on the second image, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a third frame period following the second frame period where the applicant’s whether to capture an image by the normal exposure or capture an image by the multiple exposure in a second frame period following the first frame period is performed by Patent No. 11,128,806 by capturing an image by the normal exposure or capture an image by the multiple exposure in a third frame period following the second frame period which is after the first frame period).

Regarding claim 13 Satou et al U.S. Patent No. 11,128,806 discloses of applicant’s a camera system (claim 1, camera system) comprising: an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures; and a control circuit, wherein the control circuit causes the imaging device to capture the first image in a frame period, to capture the second image in each of one or more frame periods following the frame period, and to capture the first image in a frame period following the one or more frame periods (claim 1,an imaging device that captures a first image by a normal exposure including only one exposure and that captures a second image by a multiple exposure including a plurality of exposures in a frame period, (claim 2) wherein the imaging device captures the first image in a first frame period and that captures the second image in a second frame period following the first frame period, (claim 3) further comprising a control circuit that determines, based on the second image, whether to capture an image by the normal exposure or capture an image by the multiple exposure in a third frame period following the second frame period where the applicant’s in a frame period, is a first frame period, the applicant’s one or more frame periods following the frame period, is a second frame period, and the applicant’s capture the first image in a frame period following the one or more frame periods, is performed if an image by the normal exposure is captured in a third frame period following the second frame period which is based on the second image).

Dependent claim 2 – 6, 8 – 12, and 14 – 16 are rejected because independent claims 1, 7, and 13 are rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696